Citation Nr: 1433486	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee meniscal tear, status post arthroscopy.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee meniscal tear, status post arthroscopy.

3.  Entitlement to service connection for cervical spine disorder.

4.  Entitlement to service connection for right shoulder disorder.


REPRESENTATION

Appellant represented by:	Alberto J. Trado-Delgado, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to April 1991 and from January 2002 to October 2002.  He had additional service with the Puerto Rico National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the above claims.

In March 2012, the Veteran testified at a personal hearing before the Board at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for cervical and right shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.
FINDINGS OF FACT

1.  An August 2008 Board decision denied service connection for a left knee disorder and a low back disorder; that decision of the Board is final. 

2.  Evidence received since the August 2008 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a left knee disorder and a low back disorder.

3.  Resolving all reasonable doubt in the Veteran's favor, left knee and low back disorders are due to his service-connected right knee meniscal tear, status post arthroscopy.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Initially, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims of service connection for left knee and low back disorders.  The respective claims were previously denied by the Board in August 2008 because the most probative evidence of record was against the claims.  Decisions of the Board are final unless appealed to the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2013).  The Veteran did not appeal that determination to the Court, thus, in order to reopen the claims, new and material evidence must be received.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Since August 2008, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, a January 2009 private medical record from P.R. Ryan, M.D., concludes that the Veteran's low back and left knee problems are a consequence of his initial right knee injury and continued military duties after his injury.  Dr. Ryan added that the low back and lower extremities are not far anatomical areas and, on the contrary, they depend on each other for good functional stability.  The additional evidence also includes the Veteran's competent and credible testimony as to the onset and continuity of symptoms, to include the effect his service-connected right knee disability has on his left knee and low back disorders.  As this evidence was not of record at the time of the August 2008 Board decision, it is new.  Moreover, when presumed credible, the new evidence establishes a nexus between the left knee and low back disorders and the service-connected right knee disability; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims of service connection for left knee and low back disorders.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Having reopened the previously denied claims of service connection for left knee and low back disorders, the Board finds that the medical evidence of record is at the very least in equipoise, and therefore, service connection for each is warranted.  In this regard, September 2004 VA examination report and addendum concluded that the respective asserted disorders were not caused by the service-connected right knee disability.  A January 2005 private medical record and the additional January 2009 letter from Dr. Ryan conclude that the low back and left knee problems are a consequence of the right knee injury and continued military duties after such injury.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, service connection for a left knee disorder and a low back disorder is warranted on a secondary basis.  38 C.F.R. § 3.310.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.

Service connection for a left knee disorder is granted.

Service connection for a low back disorder is granted.
REMAND

After carefully considering the issues of service connection for cervical spine and right shoulder disorders, the Board finds that the issues must be remanded for further development of the record.  The Board regrets the delay associated with this remand, however, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

During the March 2012 hearing, the Veteran testified that he injured his neck and right shoulder while lifting heavy ammunition during service in his capacity as an artilleryman.  He added that he was treated in sick call during service, and that he has experienced related symptoms ever since.  A VA examination has not been conducted for the Veteran's asserted cervical spine and right shoulder disorders.  His testimony triggers the low threshold for one.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate VA physician to assess the nature and etiology of his asserted cervical spine and right shoulder disorders.  The claims file must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner is requested to provide an opinion as to the following:

(a) whether it is at least as likely as not that any cervical spine and/or right shoulder disability found on examination had its onset in service, was manifested by arthritis within one year following separation from service, or is otherwise the result of a disease or injury in service;

(b) whether it is at least as likely as not that the Veteran's asserted cervical spine and/or right shoulder disability was caused (in whole or in part) by a service-connected disability; and

(c) whether it is at least as likely as not that the Veteran's asserted cervical spine and/or right shoulder disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability.

If a cervical spine and/or right shoulder disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the absence of evidence of treatment for a specific cervical spine or right shoulder disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The Veteran is competent to report symptoms and history as witnessed, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


